President,
Excellencies,
Ladies and gentlemen,
The United Nations was founded on hope — the hope for a better tomorrow in the aftermath of war. As we meet today, 75 years later, COVID-19 is putting us all to the test: Will we tackle the largest global challenge since the UN was established?
Building on the lessons from other crises and infectious diseases, Norway continues our unwavering commitment to the UN and multilateral solutions. In response to the pandemic, we took the initiative to establish a UN COVID-19 response and recovery fund, and we are co-chairing the global effort on access to COVID-19 tests, treatments and vaccines — the ACT Accelerator.
We stand firm in our conviction that global problems need global solutions.
President,
The goal of the UN is a world of peace and security. A world ruled by justice and respect for human rights. A world that acts decisively to reduce inequality, poverty and hunger. Acts to stem climate change. And acts to build resilience against pandemics and other global threats.
We celebrate 75 years of the United Nations. In the next seventy-five years, how many new conflicts will emerge? How many new refugees will flee from destruction and persecution? How many girls will attend school? How many children will be vaccinated?
Whatever old challenges remain and new challenges arise in the next 75 years, the UN must be at the centre of our coordinated efforts.
This is why we continue to invest both financially and politically in this organization.
I would like to pay tribute to the many deeply committed women and men who represent the United Nations across the globe. Civilian as well as uniformed. You deserve our gratitude and respect.
President,
In June, Norway was elected as one of five incoming members of the UN Security Council. We are grateful for the strong vote of confidence from the Member States. We are preparing for this assignment fully aware that it is one of the most important and demanding tasks in international politics.
Throughout our campaign, we strengthened bilateral bonds with all UN Member States. We pledged to listen and engage. To be open for dialogue with all countries. We will honour that commitment.
In addressing country situations on the Security Council’s agenda, Norway will focus on four thematic areas in particular.
First, we will use our experience from peace diplomacy to help fulfil the UN’s untapped potential to prevent and resolve conflicts and sustain peace.
Second, we will build on the women, peace and security agenda and promote women’s participation in peace processes. Only an inclusive process can lead to sustainable peace for all.
Third, Norway will focus on the protection of civilians, including children, based on international humanitarian and human rights law. We will give special priority to preventing and combating sexual violence in conflict.
Fourth, Norway will bring climate-related security threats into the discussion. We must acknowledge that people living in conflict zones are among the most vulnerable to climate change, and that climate change in turn increases the risk of conflict.
The Security Council has a primary responsibility for maintaining international peace and security. The Council should investigate any dispute or situation that might lead to international friction. And the Council should apply appropriate measures to stop aggression or prevent escalation of conflict.
This is at the heart of the Security Council, and at the heart of the UN. Because there can be no development without peace.
President,
Human rights, the rule of law and democratic principles are the building blocks of just, peaceful and prosperous societies. Societies where citizens are protected and leaders are held accountable.
Today, we are witnessing a different trend towards more authoritarianism and populism. Civil society, human rights defenders and media workers are increasingly coming under attack. The basic human rights of women are being undermined. Minorities are being targeted and vilified.
The pandemic is amplifying this negative trend. We have seen examples of the pandemic being used as a pretext to weaken democratic principles and human rights.
The pandemic is an exam in practical governance for all states. The report card will be open for the world to see.
We must ensure that human rights, democracy, the rule of law, and gender equality are at the core of our response and recovery efforts.
Only then can we hope not only to soften the fall, but to build back better.
President,
I am shocked and saddened by the increase in violence against women and girls as a result of ongoing lockdowns across the world.
Women are bearing the brunt of the pandemic in many societies. Women are on the front line as health care workers. At the same time, women’s own access to health care is heavily affected. Denying women access to sexual and reproductive health services can lead to more maternal deaths, more teenage pregnancies and more child marriages. We must ensure that women and girls are protected. That they have access to health care. And that women have access to financial incentives for response and recovery.
Norway has a long tradition of promoting women’s rights and gender equality. We know from our own experience that it is not just the right thing to do — it is the smart thing to do. Gender equality is well worth the investments. If we are to achieve the UN Sustainable Development Goals, gender equality must be integrated in all our efforts. We must invest in girls and women. In their education, in their health, and in their participation in the labour market. Increasing their opportunities and levelling the playing field pays great economic dividends.
President,
Eradicating poverty is the greatest global challenge.
The 2030 Agenda for Sustainable Development is our plan of action for people, for the planet and for prosperity.
There is a danger that this pandemic may reverse years of progress on the SDGs. It has laid bare the weaknesses in our common systems. Extreme poverty is increasing, jobs are being lost at an unprecedented scale, and children are being deprived of their education. We have no alternative but to take decisive action now, and redouble our efforts to reach the sustainable development goals.
In our continued quest to achieve these goals, national ownership and resource mobilization is crucial.
Progress requires financing. We acknowledged this in the Addis Ababa Action Agenda on financing for development. Funding sustainable development is more critical now than ever. The pandemic has exposed and compounded structural inequalities in all countries. Our response must focus on helping those furthest behind. The Addis Agenda highlights the importance of domestic resource mobilization in order to provide basic public goods and services.
Yet public goods and services, such as health care and education, remain underfunded. We need to stop the drain on public resources. We must prevent corruption, tax evasion and other financial crime.
To this end, Norway in its capacity as ECOSOC President launched a High- Level Panel on Financial Accountability, Transparency and Integrity — the FACTI panel — together with the President of the 74th General Assembly. The Panel will review current challenges and offer recommendations related to illicit financial flows.
It is a common responsibility of all Member States to make sure there are no safe havens for the proceeds of crime, corruption or tax evasion.
President,
We need a healthy planet to fulfil the SDGs.
Many Member States are facing climate related disasters — more frequent and more dangerous than ever before. The most vulnerable among us are hardest hit. The threat to small island states is existential. The people in the Sahel are among the most vulnerable to the adverse effects of climate change. Yet they are among the world’s lowest emitters of CO2. It is our common obligation to invest in resilience, especially in the parts of the world most adversely affected by climate change.
2020 remains the crucial year for countries to update and strengthen their national climate targets under the Paris Agreement. In February, Norway submitted an enhanced climate target for 2030. I encourage other countries to enhance their ambitions, especially the large economies. We must also give priority to further development of rules and cooperation under the Paris Agreement.
Norway is actively speeding up the green shift in our economy, making it cheaper to be green, and more expensive to pollute.
President,
The oceans are a vital factor if we are to reach the Sustainable Development Goals. The COVID-19 crisis has underlined the importance of the ocean economy. We need to build back not only better and greener, but also bluer.
A sustainable ocean economy holds benefits for health and society, as well as for the global economy and environment. Every dollar invested in key ocean actions yields 5 dollars in return, often more. Actions include increasing sustainable seafood production, decarbonising international shipping, scaling up offshore wind power and conserving and restoring mangroves.
Responsible resource management increases the potential for economic growth.
Two years ago, I convened the High-level Panel on Building a Sustainable Ocean Economy, together with the president of Palau.
The panel is comprised of fourteen distinguished members. On December 3rd we will present ways forward to better protect our ocean and release the enormous economic potential it holds.
Our recommendations are based on the best advice from more than 150 international scientists and a wide network of business and NGOs. We will invite the international community to join this call for ocean action leading up to the UN Ocean Conference in Lisbon next year.
President,
I would like to draw attention to the challenges seafarers are facing in this crisis. Around 500,000 seafarers currently await to disembark or embark ships and vessels globally.
Almost 80 per cent of the world’s trade is transported by ship, including food, medical equipment and energy products. If the crisis persists, it can lead to major disruption of global trade, supply chains and the world economy. I encourage all Member States to designate seafarers as key workers and to implement the International Maritime Organisation's protocols for crew changes.
President,
COVID-19 is putting us all to the test. Information, research, treatment and vaccines must be shared in a way that leaves no-one behind. If not, we all stand to lose.
I started by saying that the United Nations was born out of hope. While we can always do better, I find hope in the way we have come together in this race against time. We are united against a common enemy. We have been reminded of a simple fact: We are in this together. There is no stronger argument for our continued support for the United Nations.
Thank you, and stay safe.